Per Curiam.
The parties to this appeal have stipulated as follows: “It is hereby stipulated that the issue on this appeal is whether a schedule award under par. (E) Subdiv. 3 of See. 15, W. C. L., made for the loss of claimant’s left eye is payable to the widow of the deceased claimant in addition to the death benefits provided for in Section 16, W. C. L., where death resulted from the injuries.” Such schedule award is payable to the widow in addition to death benefits. (Workmen’s Comp. Law, § 33; Matter of Sienko v. Bopp & Morgenstern, 248 N. Y. 40; Matter of Hughes v. St. Patrick’s Cathedral, 245 id. 20.) Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur. Decision reversed and claim remitted for an award in accordance with memorandum, with costs to the claimant against the State Industrial Board.